Name: Council Regulation (EEC) No 3024/77 of 21 December 1977 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/4 Official Journal of the European Communities 31 . 12 . 77 COUNCIL REGULATION (EEC) No 3024/77 of 21 December 1977 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States to use up the stocks of the present book of record sheets , a model of which is set out in Annex II to Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States ( 3 ), there should be a transitional period during which road haulage operators may continue to use these books ; whereas , also , the transmission of the statistical data by the Member States should be speeded up and a standard format should be provided for their communication to the Commission, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3164/76 shall be amended as follows : ( a ) Article 3 ( 1 ) and ( 2 ) shall be replaced by the following : ' 1 . The Community quota shall consist of 2 835 authorizations . 2 . The number of Community authorizations allocated to each Member State shall be as THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European \ Parliament ( 1 ), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the introduction of a common transport policy entails inter alia the establishment of common rules for the carriage, of : goods by road between Member States ; whereas these rules must be drawn up so as to help bring about a common transport market ; Whereas the establishment of : a system of Community - authorizations has inter alia promoted more intensive and more rational use of authorized capacity and the systematic adaptation of the undertakings concerned to the requirements of traffic between Member States ; Whereas the existence of this system promotes the establishment of a Community-wide transport market to which road haulage operators from all Member States may have equal access regardless of nationality ; Whereas the holders of Community authorizations should supply the competent authorities with adequate information so that the extent to which these authorizations have been used can be assessed ; Whereas , furthermore, in the light of experience and the greater opportunities for using Community authorizations , the record sheet for transport operations carried out under the system of Community authorizations should be simplified without thereby detracting from the reliability of the statistical data collected in order to etablish and allocate the said quota ; whereas , however, in order follows : Belgium 318 Denmark 203 Germany 512 France 491 Ireland 60 Italy 383 Luxembourg 84 Netherlands 458 United Kingdom 326' ( b ) Annex II shall be replaced by Annex I to this Regulation . ( c ) Article 4 ( 2 ) shall be replaced by the following : '2 . From 1 January 1979 , the competent authorities of the Member States shall forward to(*) Opinion delivered on 18 November 1977 (not yet published in the Official Journal ). ( 2 ) Opinion delivered on 28 September 1977 (not yet published in the Official Journal ). ( 3 ) OJ No L 357, 29 . 12 . 1976, p. 1 . 31 . 12 . 77 Official Journal of the European Communities No L 358/5 the Commission in anonymous form the monthly _ information received in respect of each quarter , in the form of a table , a model of which is contained 4n Annex III, within three months following the end of the quarter concerned . The Community shall bear the cost of analyzing the statistical data and of compiling the tables referred to in the first subparagraph.' ( d ) An Annex III , the text of which is set out in Annex II to this Regulation , shall be added. Article 2 By way of derogation from Article 1 ( b ), record sheets based on the model contained in Annex II to Regulation (EEC) No 3164/76 as originally published may be used until 31 December 1978 . Article 3 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1977 . For the Council The President J. CHABERT No L 358/6 Official Journal of the European Communities 31:12. 77 ANNEX I 'ANNEX 11 ( a). (Format ; 30 X 21 . cm) (Front cover of book of record sheets ) (Text in the official language or languages of the Member State issuing the book of record sheets  translations in the other official languages of the Community to be given overleaf) STATE ISSUING THE BOOK Competent authority or agency OF RECORD SHEETS International distinguishing sign ( : ) Book No BOOK OF RECORD SHEETS FOR INTERNATIONAL TRANSPORT OPERATIONS CARRIED OUT UNDER COMMUNITY AUTHORIZATION No This book is valid until Issued at ,' date ¢ ( 2 ) (') International distinguishing signs of Member States : Belgium (B ), Denmark (DK), Germany (D ), France ( F ) s Ireland ( IRL), Italy ( I ), Luxembourg ( L), Netherlands (NL), United Kingdom (GB). (') The period of validity may not exceed that of the Community authorization . (') Stamp of the competent authority or agency issuing the book . 31 . 12 . 77 Official Journal of the European Communities No L 358/7 (b ) ( Inside front cover of book of record sheets ) 1 . (Translation in the other official languages of the Community of text overleaf) 2 . (Text in the official language or languages of issuing Member State) GENERAL PROVISIONS 1 . This book of record sheets contains 50 detachable sheets , numbered 1 to 50 , on which details must be given , at the time of loading, of all goods transported under the Community auth ­ orization to which they relate . Each book is numbered and that number is marked on every - page of the book . 2 . The carrier is responsible for the proper completion of the records of international transport operations . 3 . The book must accompany the Community authorization to which it relates and be kept on board the vehicle travelling laden or unladen under the said authorization . It must be produced whenever required by_an authorized inspecting officer . 4. Record sheets must bemused in numerical order and the successive loading operations must be entered in chronological order. 5 . Each item in the record : sheet must be completed accurately ^ and legibly by printing in = indelible ink . 6 . Not later than two weeks after the end of - the month to which the sheet relates, each completed record sheet must be returned to the competent authority or agency of the Member State which issued this book . Where an operation spans two census periods , the date of loading determines the period which the record must cover ( e.g. an operation beginning towards the end of January and ending in the early part of February should be included in the January return). 7 . Care should be taken at the relevant frontier crossing point to see that the sheet is stamped by the customs authorities at the point of entry into any country where a stage is to end . No L 358/8 Official Journal of the European Communities 31 . 12 . 77 c (Front of the page inserted before the 50 detachable sheets) (Text in the official language or languages of the issuing Member State) EXPLANATORY NOTES The information to be given on the following sheets relates to all goods transported under the Community authorization to which this record book relates . A separate line on this sheet must be completed for each consignment of goods loaded. Column 2 give, where appropriate, the information requested by the issuing Member State . _ Column 3 Column 4 give the day (01 , 02 . . . 31 ) of the month indicated at the top of the sheet during which the vehicle departed under load. specify the place and, if necessary to make this clear, the department, province, Land, etc . use the following distinguishing signs :Column 5 Italy : I Luxembourg : L Netherlands : NL United Kingdom : GB Belgium : Denmark : Germany : France : Ireland : B ! DK D F IRL Columns 6 and 7 as for columns 4 and 5 . Column 8 state the distance travelled between the place of loading and the place of unloading. Column 9 give the weight in tonnes to one decimal point (e.g. 10-0 t ) of the consign ­ ment of goods in the same way as for the customs declaration ; do not include the weight of containers or pallets . Column 10 in addition, describe as accurately as possible the goods in the consignment . Column 11 for official use only . The back of each sheet is reserved for the stamp from the last frontier post passed before the unloading of each consignment of goods mentioned on the front of the sheet . (d ) M on th /y ea r N am e an d ad dr es s of ca rr ie r A ut ho ri za ti on N o B oo k N o Sh ee tN o G O O D S T R A N S P O R T E D 31 . 12, 77 Official Journal of the European Communities No L 358/9 O rd er N o D ep ar tu re da te Pl ac e of lo ad in g Pl ac e of un lo ad in g D is ta nc e (k m ) T on na ge (- - ¢ -) D es cr ip tio n of go od s C od e P la ce C ou nt ry P la ce C ou nt ry 1 2 3 4 5 6 7 8 9 10 11 1 2 3 4 5 6 7 8 9 NB :F or ea ch co ns ign me nt of go od st he cu sto ms off ice sta mp m us tb e en ter ed in the ap pr op ria te bo x on the ba ck of thi ss he et. No L 358/ 10 Official Journal of the European Communities 31 . 12 . 77 ( e ) ( Back of each of the detachable sheets ) St am p of la st fr on ti er po st 31 . 12 . 77 ­ Official Journal of the European Communities No L 358 / 11 ­ ANNEX II 'ANNEX HI Transport operations carried out during !... ( period ) (year ) under the Community transport authorization issued by _ - ( distinguishing sign of the country ) Distinguishing sign of Number of Country where loaded Country where unloaded Tonnes transported Tonnes-kilometres achieved B DK D F IRL I L NL GB DK B D F IRL I L NL GB D B DK F etc .etc . Total